           Case 1:20-cv-01396-SKO Document 7 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT
 9                                        EASTERN DISTRICT OF CALIFORNIA
10

11       KENYON DERRAL BROWN,                                        Case No. 1:20-cv-01396-SKO (PC)
12                              Plaintiff,                           ORDER DISCHARGING ORDER TO
13                                                                   SHOW CAUSE AND DIRECTING
                  v.                                                 PLAINTIFF TO SUBMITT APPLICATION
                                                                     TO PROCEED IN FORMA PAUPERIS
14       NORTH KERN STATE PRISON, et al.,
                                                                     21-DAY DEADLINE
15                              Defendants.
16

17              On October 2, 2020, the Court issued an order directing Plaintiff, within 45 days, to
18   submit an application to proceed in forma pauperis or to pay the filing fee in full. (Doc. 3.)
19   Although more than the allowed time passed, Plaintiff failed to comply with the order. Therefore,
20   the Court ordered Plaintiff to show cause why this action should not be dismissed. (Doc. 5.)
21              Plaintiff filed a response to the order to show cause on December 18, 2020. (Doc. 6.)
22   Therein, Plaintiff states that he cannot afford to pay the filing fee. (Id. at 1.) Although this
23   explains why Plaintiff did not submit payment of the $400 fee, it does not explain why he failed
24   to submit an application to proceed in forma pauperis.1
25              Nevertheless, the Court will grant Plaintiff one final opportunity to comply with the
26   Court’s order. The Court DISCHARGES its order to show cause (Doc. 5). Within 21 days of the
27

28   1
         The Court will not address the matters raised in Plaintiff’s response that are unrelated to its order to show cause.
        Case 1:20-cv-01396-SKO Document 7 Filed 12/23/20 Page 2 of 2


 1   date of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

 2   pauperis, completed and signed, or in the alternative, pay the $400 filing fee in full. Failure to

 3   comply with this order will result in a recommendation, without further notice, that this

 4   action be dismissed for failure to obey court orders.

 5
     IT IS SO ORDERED.
 6

 7   Dated:    December 23, 2020                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
